     ~~

     2                                                                        ~              —   "`~~► t
                                                                                  v'~+
     3
                                                                                  ~~s~:~ ►vov _ 5 Zip
     4

     5

     6
                                   UNITED STATES DISTRICT COURT
     8                           CENTRAL DISTRICT OF CALIFORNIA
     9

 10 IJIVITED STATES OF AMEI~ICA,                             Case No. Z ~ i9 — ~'!~'—D~S3~
11                               Plaintiff,
                                                             ORDER OF DETENTION
12
                     v.
13

~4
              ~fo Lo~a~a
15                               Defendant.
16

17                                                         I.
1s                A.() On motion ofthe Goverrunent in a case allegedly involving:
19                  1. O     a crime of violence.
20                  2. O     an offense with maximum sentence of life imprisonment or death.
21                  3.() ~ a narcotics or controlled substance offense with maximum.sentence
22                           often or more yeaxs.

23                  4.() any felony -where the defendant has been convicted of two or
24                     - more prior offenses described above.
25                  5.() any felony that is not otherwise a crime of violence that involves a
26                       minor victim, or possession or use of a firearm or destructive device or
2~                           any other dangerous weapon, or a failure to register under 18 U.S.0
m                            § 2250.                                                     ,
                                   ORDER OF DBTSNTION AFTER HEARING(18 U.S.C.§3142(i))
          CR-94                                                                                            Page I of4
     1           B.~         On motion by the Government /()on Court's own motion, in a case
     2                       allegedly involving.
 3                           On the further allegation by the Government of:
     4                1.~ a serious risk that the defendant will flee.
 5                    2. O      a serious risk that the defendant will•
 6                       a.()obstruct or attempt to obstruct justice.
                         b.()threaten, injure, or intimidate a prospective witness or juror or
 s                              attempt to do so.
 9               C.     The Government()is/~is not entitled to a rebuttable presumption that no
10                      condition or combination ofconditions will reasonably assure the defendant's
11                      appearance as required and the safety ofany person or the community.
12                                                           II.
13               A~~ The Court finds that no condition or combination of conditions will
14                         reasonably assure:
15.                   1.,(~ the appearance ofthe defendant as required.
16                     ,
                       (~      and/or
1~                 2.~         the safety of any person or the community.
18           B.() The. Court finds that the .defendant has not rebutted by sufficient
19                         evidence to the contrary the presumption provided by statute.
20                                                          III.
21           The Court has considered:
22           A. the nature and circumstances of the offenses) charged, including whether the
23              offense is a crime of violence, a Federal crime of terrorism, or involves a minor
24                 victim or a controlled substance, firearm, explosive, or destructive device;
25           B. the weight ofevidence against the defendant;
26           C. the history and characteristics ofthe defendant; and
27           D. the nature and seriousness ofthe danger to any person or to the community.

28

                                     ORDER OF DETENTION AFTER HEARING[18 U.S:C,§3142(1))
         CR-94                                                                                    Pege 2 of4
.        1                                                     IV.
      2              The Court also has considered .all the evidence adduced at the hearing and the
      3              arguments and/or statements of counsel, and the Pretrial Services
      4              Reportlrecommendation.
                                                               ,i~
      5

      6              The Court bases the foregoing findings)on the following:
                     A. O     As to flight risk:
      s                          Lack of bail resources
      9                       ❑ Refusal to interview with Pretrial Services
     10                       o No stable residence or employment
    11                        ❑ Previous failure to appeax or violations or probation, parole, or
    12                           release
    13                           Ties to foreign countries
    14                       ❑ Unrebutted presumption [18 U.S.C. § 3142(e)(2)]
    15
                                                                                 ✓           v
                                              r    1/ ~              V
    16

    17

    18           B~          As to danger:
    19                       ❑ Nature ofprevious criminal convictions
    20                          Allegations in present charging document
    21 i                     ❑ Substance abuse
    22                       ❑ Already in custody on state or federal offense
    23 ',                    ❑ Unrebutted presumption [18 U.S.C. § 3142(e)(2)] ,
    24

    25



    27           C.;~ Defendant submitted to detention

    28

                                       ORDBR OF DSTBNTION AFTER HEARING[18 U.S.C.§314Z(i))
             CR-94                                                                               Page 3 of4
  1                                                    VI.
 2            A.() The Court finds that a serious risk exists that the defendant will:
 3                1.()obstruct or attempt to obstructjustice.
 4                  2.()attempt to/( )threaten, injure or intimidate a witness or juror.
 5            B. The Court bases the foregoing findings)on the following:
 6

 7

 8

 9

.10

11                                                     VII.
12            A. IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
13            B. IT IS FURTHER ORDERED that the defendant be committed to the custody
14              of the Attorney General for confinement in a corrections facility separate, to
15              the extent practicable, from persons awaiting or serving sentences or being
16              held in custody pending appeal.
~~            C. IT IS FURTHER ORDERED that the defendant be afforded reasonable
18               opportunity for private consultation with counsel.
19        D. IT IS FURTHER ORDERED that, on order of a Court ofthe United States or
20              on request of any attorney for the Government, the person in charge of the
21              corrections facility in which the defendant is confined deliver the defendant
22              to a United States marshal for the purpose of an appearance in connection
23              with a court proceeding.
24    DATED: /I s'/ZO/L~
25

26                                                  ALEXANDER F. acKINNON
                                                    UNITED STATES MAGISTRATE JUDGE
27

28

                               ORDBR OF DETENTION AFTBit HEARING(18 U.S.C.§3142[i))
      CR-94                                                                           Page 4 of4
